Case 3:19-cv-10170-BRM-LHG Document 113 Filed 10/04/19 Page 1 of 2 PageID: 3620



       quinn emanuel            trial lawyers | new york
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7223

                                                                                                   WRITER'S EMAIL ADDRESS
                                                                                           thomaspease@quinnemanuel.com



 October 4, 2019


 VIA ECF


 Hon. Brian Martinotti
 United States District Judge
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

 Re:     Sandoz, Inc. and RareGen, LLC v. United Therapeutics Corporation and Smiths Medical
         ASD, Inc., Civil Action No. 3:19-cv-10170 (BRM) (LHG)

 Dear Judge Martinotti:

        I write on behalf of Plaintiffs RareGen, LLC (“RareGen”) and Sandoz, Inc. (“Sandoz”) in
 the above-referenced case concerning an accident that was made during Plaintiffs’ filing of their
 Motion in Support of a Preliminary Injunction.

         RareGen’s counsel has a professional clerk that makes large filings. This clerk is highly
 experienced in ECF filings, is familiar with the relevant rules and orders of this Court, and is
 supervised by counsel of record in this case. The clerk was instructed to file the documents in
 Docket No. 106, which included Plaintiffs’ Memorandum In Support of Plaintiffs’ Motion For
 Preliminary Injunction, under seal. But he accidentally placed Docket No. 106 on the public
 docket.

         When Plaintiffs’ counsel learned that the brief had been publicly filed, Plaintiffs’ counsel
 immediately called the New Jersey District Court ECF Assistance Lines for Camden, Newark,
 and Trenton and wrote an email to ecfhelp@njd.uscourts.gov requesting that Docket No. 106 be
 sealed or alternatively, withdrawn to enable Plaintiffs to refile under seal. As of tonight, we have
 been unable to reach anyone that can assist us.

        To protect information of both Plaintiffs and Defendants that has been marked as
 confidential and highly confidential, Plaintiffs respectfully request that the Court remove Docket


       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 3:19-cv-10170-BRM-LHG Document 113 Filed 10/04/19 Page 2 of 2 PageID: 3621




 No. 106 from the public docket, allow Plaintiffs to refile under seal, and instruct any persons
 receiving Docket No. 106 in error to destroy it.



 Respectfully submitted,

 /s/ Thomas D. Pease

 Thomas D. Pease




                                                  2
